t c memo united_states tax_court justice james and lisa onah petitioners v commissioner of internal revenue respondent docket no filed date justice james onah pro_se mark a weiner for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 this case is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as to taxable_year respondent’s motion is based upon petitioners’ failure to all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure file their petition for within the time period prescribed by sec_6213 background justice james onah petitioner and mrs onah filed a joint federal_income_tax return form_1040 with the internal_revenue_service at fresno california on date petitioners set forth therein that their address was ventura blvd apt studio city ca the studio city address on date respondent mailed to petitioners a letter advising them that their federal_income_tax return was selected for examination and requesting that they contact the person named above within days to arrange an appointment the date letter was addressed to petitioners pincite5 devonshire st suite chatsworth ca the chatsworth address petitioner mailed a letter dated date addressed to irs n los angeles st los angeles ca in which he made reference to a letter dated date the record does not reflect any letter dated date petitioner’s date letter contains the statement we are responding beyond the days stated in your letter because we did not receive your request in time as it was sent to our previous address and therefore delayed getting to us the letter dated date contains in the upper right hand corner the following address leadwell st winetka ca the winetka address on date respondent sent by certified mail a notice_of_deficiency to petitioners for taxable_year determining a deficiency in the amount of dollar_figure that notice_of_deficiency was mailed to petitioners at the studio city address subsequently on date respondent mailed by certified mail a notice_of_deficiency for taxable_year determining a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure like the notice_of_deficiency the notice_of_deficiency was sent to petitioners at the studio city address the petition herein was filed on date timely with regard to the notice_of_deficiency but days after the mailing of the notice_of_deficiency at the hearing in this matter petitioner testified that petitioners moved from the studio city apartment to the winetka address which is the address set forth on the petition on or about date he stated that they did have a forwarding order on record with the post office he also testified as to a rather unusual mail distribution scheme at the studio city apartment complex according to petitioner the manager of the studio city apartment complex went to the post office and picked up the mail for the complex she then would return to the complex to distribute the mail in accordance with this procedure the apartment manager would routinely sign for certified mail deliveries at the post office without paying attention to whether the addressee was currently a resident of the apartment complex if she ultimately discovered that an addressee was no longer residing at the apartment complex however she would retain the mail and not forward it or return it to the post office petitioner stated that from time to time he would stop in at his former address in studio city to see if there was any mail for him that had not been forwarded by the post office for example petitioner stated that the post office would not forward magazines and he would from time to time stop in and pick up these magazines in accordance with this procedure after the mailing of the notice_of_deficiency petitioner stopped in at the studio city apartment complex and obtained from the manager both notices of deficiency whereupon petitioners promptly filed the petition herein under these circumstances respondent contends that the petition was untimely with respect to and should be dismissed for lack of jurisdiction and that all references to in the petition should be stricken petitioners on the other hand contend that because date letter contained the winetka address respondent was on notice that petitioners had a new address he therefore contends that the notice_of_deficiency was not sent to their last_known_address and was a nullity discussion this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer's last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn ha sec_90 days from the date the notice_of_deficiency was mailed to in this regard we note that even though a notice_of_deficiency is not mailed to the taxpayer’s last_known_address if the taxpayer timely files a petition with respect thereto the petition is timely and we have jurisdiction thereof accordingly the use of the studio city address does not affect the validity of the notice file a petition in this court for a redetermination of the deficiency sec_6213 neither the internal_revenue_code nor the regulations promulgated thereunder define the phrase last_known_address however this court has defined the phrase to mean the taxpayer's last permanent address or legal residence known by the commissioner or the last known temporary address of a definite duration to which the taxpayer has directed the commissioner to send all communications during such period 78_tc_215 in general that address will be the address reflected on the taxpayer's most recently filed federal_income_tax return absent clear and concise notification of a different address 91_tc_1019 74_tc_430 62_tc_367 affd without published opinion 538_f2d_334 9th cir the taxpayer has the burden of proving that the notice_of_deficiency was not sent to his last_known_address yusko v commissioner supra pincite once the commissioner becomes aware of an address other than the one on the taxpayer's return the commissioner must exercise reasonable care and due diligence in ascertaining the correct address 83_tc_626 whether the commissioner has done so is a question of fact weinroth v commissioner supra although the commissioner must exercise reasonable diligence in ascertaining the taxpayer's correct address the burden necessarily falls upon the taxpayer to keep the commissioner informed of his correct address 87_tc_643 alta sierra vista inc v commissioner supra as we have stated when a taxpayer changes his address it is he who must notify the commissioner of such change or else accept the consequences alta sierra vista inc v commissioner supra pincite in this case it is undisputed that petitioner’s last filed return prior to the mailing of the notice_of_deficiency reflected the studio city address accordingly the studio city address was petitioner’s last_known_address unless petitioner gave respondent clear and concise notification that his address had changed petitioner relies on the date letter reflecting a new address in the upper right hand corner we do not consider this clear and concise notification that petitioner’s address had changed king v commissioner supra pincite alta sierra vista inc v commissioner supra first the letter is addressed to the internal_revenue_service irs at its general mailing address and is not addressed to any particular department or individual the record does not reflect what happens to letters so addressed respondent does not acknowledge having received that letter indeed we do not even know when that letter was mailed much less when it was received moreover even if respondent had received the date letter several days later it is unlikely that there would have been sufficient time to update petitioners’ address into respondent’s computer records see williams v commissioner tcmemo_1989_439 affd 935_f2d_1066 9th cir accordingly we find that petitioner’s last_known_address on date was the studio city address and that the notice_of_deficiency was sent to petitioner’s last_known_address accordingly we hold that the petition is untimely filed with respect to and respondent’s motion will be granted an appropriate order will be issued we also have our doubts regarding the veracity of petitioner’s testimony regarding receipt of the notice_of_deficiency we question why petitioner did not receive the notice_of_deficiency much earlier than december if he in fact stopped at his former address from time to time although petitioner cannot pursue his case in this court he is not without remedy in short petitioner may pay the tax file a claim_for_refund with the irs and if the claim is denied sue for a refund in the u s district_court or the u s court of federal claims see 55_tc_138
